Title: From James Madison to Anthony Merry, 23 May 1806 (Abstract)
From: Madison, James
To: Merry, Anthony


                    § To Anthony Merry. 23 May 1806, Department of State. “I take the liberty of forwarding to you the inclosed duplicate copies of documents, containing proof of the Citizenship of Edward Frethy, an American Seaman, who was some time since impressed into the British service, and is supposed to be at present detained on board of the Le Renard, or the Wolf; Sloops of War belonging to His Britannic Majesty. Permit me therefore to solicit your interposition to procure the discharge of the said Frethy.”
                